DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	This action is in response to the remarks filed on 8/18/2022. The amendments filed on 8/18/2022 have been entered. Claim 3 is cancelled and therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b). The rejection to claim 3 has been withdrawn in light of the applicant' s cancellation of these claims. Additionally, new claim 11 has been added. Accordingly, claims 1-2 and 4-11 remain pending. 
	After review of the amendments to claim 9, examiner agrees with the applicants remarks and the 35 USC § 112(b) rejections have been withdrawn.
	After review of the applicant’s remarks and amendments to the claims, examiner agrees with the applicants remarks and the 35 USC § 101 rejection has been withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kumazawa (US9204863 B2, 2015-12-08; note that citations reference the related application US2006/0052703 A1, 2006-03-09) (hereinafter “Kumazawa”) as provided by Applicant, in view of Sabata (WO2019/124524 A1, 2019-06-27; note that citations reference the related application US2020/0305848 A1, 2020-10-01) (hereinafter “Sabata”) as provided by Applicant.

	Regarding claim 1, Kumazawa teaches an ultrasound diagnostic apparatus connectable with an ultrasound probe which comprises a plurality of elements configured to transmit an ultrasound signal and to receive a reflected wave signal from a subject or from air (“This ultrasound diagnostic apparatus includes a main unit 700 and ultrasound probe 200. The main unit 700 includes connectors 701, 702, and 703,” [0220], [figs. 24-32 and assoc par]; “The transmitting unit 704 transmits excitation signals for exciting the ultrasound transducing elements 202 a... The receiving unit 705 receives the signals received by the ultrasound transducing elements 202 a.” [0222]; probe connects with the ultrasound apparatus via the “connector”, comprising ultrasound transducing elements (“202a”) which transmit ultrasound signals and receive reflected wave signals to subject via “Transmitting Unit 406” and “Receiving Unit 405” [0219]-[0227], [see fig. 24 and assoc par]), wherein the ultrasound diagnostic apparatus comprises:
	 processing circuitry (“The control unit 111 comprises, for example, a microprocessor.” [0102]; “a main unit 700” [0219], [fig. 24 and assoc par]; main unit comprises processing circuitry [see fig. 24 reproduced below]) configured to: 

    PNG
    media_image1.png
    575
    898
    media_image1.png
    Greyscale

Probe elements, transmission/reception interface with ultrasound apparatus (Kumazawa fig. 24, annotated)
		generate an ultrasound image based on an output of the elements of the ultrasound probe (“The image generating unit 411 b generates display data for displaying an image for medical diagnosis on the basis of the signals output from the receiving unit 405” [0226], [fig. 24 and assoc par]; control unit controls the image generating unit to create ultrasound image based on reflection signals [0219]-[0227]);
	diagnose states of the elements of the ultrasound probe based on a feature value of the reflected wave signal received by the ultrasound probe (“measures the feature value of a reflected ultrasound signal received from a test object by the ultrasound probe” [clm 60], [0223]; “determining unit 710 determines, on the basis of the measurement information output from the measuring unit 706 … whether the ultrasound probe 200 is normal” [0224]-[0234]; [see fig. 31 reproduced below]); 

    PNG
    media_image2.png
    536
    309
    media_image2.png
    Greyscale

The feature values being analyzed are the amplitude (706b), center frequency (706c), and bandwidth (706d) (Kumazawa fig. 31)
	prepare deterioration degree information indicative of deterioration degrees of the elements based on the diagnosed states of the elements of the ultrasound probe (“Normality or abnormality degrees may be ranked by indicating a plurality of reference ranges using reference data” [0279], [figs. 24-32 and assoc par]; [see fig. 32 reproduced below]); and

    PNG
    media_image3.png
    164
    639
    media_image3.png
    Greyscale

The figure indicates deterioration degrees (1 – 5 in chart above) with a final degree indicating the element has failed (Kumazawa fig. 32)
	displaying a resultant image (“The image generating unit 112 b generates display data for displaying an image for medical diagnosis on the basis of the signals output from the receiving unit 105.” [0103]), and preparing deterioration degree information for a region that is based on an output of one or more particular elements, of the elements, that have the deterioration degrees larger than a threshold (“level reference data for amplitude, center frequency, and bandwidth may indicate thresholds or allowable ranges” [0248], [figs. 34, 38-40B, 43 and assoc par]; “Normality or abnormality degrees may be ranked by indicating a plurality of reference ranges using reference data” [0279], [fig. 32 and assoc par]; [see fig. 32 reproduced below]),
	
    PNG
    media_image3.png
    164
    639
    media_image3.png
    Greyscale

The figure indicates deterioration degrees information, with a threshold for failure (outside reference) (Kumazawa fig. 32)
	but Kumazawa fails to explicitly teach superimposing the deterioration degree information onto the ultrasound image of the subject, and the processing circuitry configuration which prepares deterioration degree information in the form of the second image comprising semi-transparent lines.
	However, in the same field of endeavor, Sabata teaches an ultrasound diagnosis system that performs diagnosis using an ultrasound probe, and which informs a state of an ultrasound transducer included in the ultrasound probe to a user ([0003], [fig. 1 and assoc par]);
	further teaching superimposing deterioration degree information onto the ultrasound image of the subject and causing a display to display a resultant image (“the sensitivity image generating unit 36 specifies a sensitivity decreased element referring to the storing unit 39 and generates data of a sensitivity image according to the display of the ultrasound image” [0089], [figs. 1-5 and assoc par]; “a superimposed-image generating unit that generates data of a superimposed image obtained by superimposing the ultrasound image and the sensitivity image” [0090]; the ultrasound device superimposes sensitivity image (i.e. deterioration degree information) over the ultrasound image and displays the superimposed image [0089]-[0093]),
	wherein processing circuitry is configured to prepare deterioration degree information in a form of a second image comprising one or more semi-transparent lines to cover, among a plurality of regions in the ultrasound image generated based on the output of the elements, a region that is based on an output of one or more particular elements, of the elements, that have the deterioration degrees larger than a threshold (“The superimposed image may give visual information such as a color, chroma, brightness, a design, or a pattern to the sensitivity decreased part and display the sensitivity decreased part or may increase the transmittance of the sensitivity decreased part and display the sensitivity decreased part semi-transparently” [0090], [figs. 2-4, 10 and assoc par]; the design or pattern superimposed can be a plurality of semi-transparent lines covering a region of the ultrasound image [see figs. 3, 4 reproduced below]),
wherein a number of the one or more semi-transparent lines is identical to a number of the one or more particular elements (“Sensitivity decreased parts 101 and 102 respectively corresponding to the positions of two elements determined as the sensitivity decreased elements by the determining unit 35 are displayed.” [0036], [figs. 2-4, 7-10 and assoc par]; the number of positions (i.e. lines) corresponds to the elements that are deteriorating [see figs. 3, 4 reproduced below]).

    PNG
    media_image4.png
    373
    906
    media_image4.png
    Greyscale

Sensitivity images (i.e. second image comprising deterioration information) display semi-transparent lines representing particular elements are superimposed on the ultrasound image (Sabata figs. 3-4, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound diagnostic apparatus taught by Kumazawa with the second image as taught by Sabata. There is a desire in the art for an ultrasound diagnosis system with an ultrasound probe that can perform diagnosis and inform a user of the state of ultrasound transducer elements included in the ultrasound probe (Sabata [0003]-[0004]). Current modalities for diagnosing an ultrasound probe, such as on the basis of signals received by the probe, or by detecting transmission/reception characteristics of the probe using reflections off a test object, can be difficult and inefficient to employ (Kumazawa [0004]-[0007]). The combination of features makes it possible for an operator to recognize transducer failure and prepare for future failures (Kumazawa [0279]).

	Regarding claim 2, Kumazawa in view of Sabata teach the ultrasound diagnostic apparatus according to claim 1, wherein Kumazawa teaches processing circuitry is further configured to prepare the deterioration degree information in a form of a probe diagnosis report comprising a first image and identification information of the ultrasound probe (“A computer graphics image indicating diagnosis results concerning channels belonging to the contacts 201a” [325], “information indicating a model may be contained in identification information, and the control unit 1011 may directly determine the model of the ultrasound probe 200 from this information” [0357]; probe deterioration information conveyed and represented by arrangement of transducer elements [see fig. 38 and assoc par, reproduced below]), 
the first image being prepared by associating positions of the elements in the ultrasound probe with deterioration degrees of the elements (“channels belonging to the contacts 201a arranged at the respective positions in the graphics image serving as this base is combined with the graphics image serving as the above base” [325]; probes are shown in position on identified probe associated with deterioration information [see fig. 38 reproduced below]).

    PNG
    media_image5.png
    615
    452
    media_image5.png
    Greyscale

The diagnosis report delivered as a computer graphics image, indicating the position of deteriorated elements (Kumazawa fig. 38)

	Regarding claim 4, Kumazawa in view of Sabata teach the ultrasound diagnostic apparatus according to claim 1, wherein Kumazawa teaches the processing circuitry is further configured to correct the deterioration degree information based on scan conditions for the ultrasound image of the subject and also on a number of the elements that form an image of a display target among the ultrasound image of the subject (“control unit 1011 constructs an ideal ultrasound probe on the basis of the feature values indicated by the above acquired probe information” [0358]), 
and to cause the display to display the corrected deterioration degree information (“control unit 1011 reads out a check probe image and reference probe image from the storage medium 1007, and generates a comparative display image presenting these images side by side” [0359], [figs. 42-43 and assoc par]; reference probe image shows the corrected image [see fig. 43 reproduced below]), 

    PNG
    media_image6.png
    450
    938
    media_image6.png
    Greyscale

(Kumazawa fig. 43, annotated)
	but Kumazawa fails to explicitly teach superimposing the deterioration degree information onto the image of the display target.
	However, in the same field of endeavor, Sabata teaches to superimpose the corrected deterioration degree information onto the image of the display target, and to cause the display to display the resultant image (“the sensitivity image generating unit 36 specifies a sensitivity decreased element referring to the storing unit 39 and generates data of a sensitivity image according to the display of the ultrasound image” [0089], [figs. 1-5 and assoc par]; “a superimposed-image generating unit that generates data of a superimposed image obtained by superimposing the ultrasound image and the sensitivity image” [0090]; [see claim 1 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound diagnostic apparatus taught by Kumazawa with the superimposed image taught by Sabata. There is a desire in the art for an ultrasound diagnosis system with an ultrasound probe that can perform diagnosis and inform a user of the state of ultrasound transducer elements included in the ultrasound probe (Sabata [0003]-[0004]). If a failure has occurred in the channels, the maintenance operator can easily know, by only visual observation, the location of the deterioration and shorten the time required to repair the ultrasound probe (Kumazawa [0333]).

	Regarding claim 5, Kumazawa in view of Sabata teach the ultrasound diagnostic apparatus according to claim 1, 
	but Kumazawa fails to explicitly teach grouping the elements into a number of groups fewer than a number of the elements.
	However, in the same field of endeavor, Sabata teaches wherein the processing circuitry is further configured to prepare the deterioration degree information by grouping the elements into a number of groups fewer than a number of the elements, based on positions of the elements, and associating the deterioration degrees with the groups, respectively (“the reception numerical aperture is sometimes set larger as depth that ultrasound reaches is larger. Accordingly, the number of elements in near field regions may be set larger as the depth is larger” [0072], [figs. 7-9 and assoc par]; [see figs. 7-8 reproduced below]).

    PNG
    media_image7.png
    450
    1080
    media_image7.png
    Greyscale

Groups of elements grouped based on positions of elements and associated with deterioration degrees of the groups (Sabata figs. 7-8, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound diagnostic apparatus taught by the modified combination of references above with a number of groups fewer than a number of the elements as taught by Sabata. Since the ultrasound observation device has a function of displaying the sensitivity decreased part even during the examination, the user can grasp the sensitivity decreased part even during the examination and make use of the sensitivity decreased part in the examination and diagnosis (Sabata [0 91]).

	Regarding claim 6, Kumazawa in view of Sabata teach the ultrasound diagnostic apparatus according to claim 1, wherein Kumazawa further teaches the processing circuitry is further configured to prepare the deterioration degree information by individually associating positions of the elements with a plurality of colors according to the deterioration degrees of the elements (“color differences are indicated by different kinds of hatchings” [0325], [figs. 35-39 and assoc par]; degrees of deterioration indicated by plurality of color levels, indicated by crosshatching in table key [see fig. 38 reproduced below]).

    PNG
    media_image8.png
    744
    546
    media_image8.png
    Greyscale

Plurality of colors (crosshatching, table key) used to indicate deterioration degree of the elements (Kumazawa fig. 38)

	Regarding claim 7, Kumazawa in view of Sabata teach the ultrasound diagnostic apparatus according to claim 6, wherein Kumazawa further teaches the processing circuitry is further configured to prepare the deterioration degree information by further associating the positions of the elements with symbols according to the deterioration degrees of the elements (“at the position of the contact 201a to which a channel in which abnormality has been found belongs, a numeral indicating the corresponding channel number is combined” [0325]; the numeral is interpreted as a symbol for elements, which is only indicated based on deterioration degrees [see fig. 38 reproduced below]).

    PNG
    media_image9.png
    181
    83
    media_image9.png
    Greyscale

The numerals (i.e. 20, 36, 40) are displayed for deteriorated elements, where the symbol represents the position on the probe of the deteriorated transducer element (Kumazawa fig. 38, annotated)

	Regarding claim 8, Kumazawa in view of Sabata teach the ultrasound diagnostic apparatus according to claim 1, wherein Kumazawa further teaches the processing circuitry is further configured to set, in response to an operation by an operator, a trigger for performing a process including the diagnosing, the preparing, and the superimposing (“the control unit 910 receives pointer operation by the user” [0331], [figs. 40A-40B and assoc par]), a trigger for performing each process of the diagnosing process, the preparing process, and the display controlling process (“If the pointer P is moved to a position designating any one of the contacts … the control unit 910 updates the image to display an image I12 indicating a diagnosis result concerning the channel belonging to the designated contact by combining it with the above image” [0332], [figs. 40A-40B and assoc par]; the operator uses pointer to designate channel, triggering control unit to perform diagnosing, preparing and displaying information [0329]-[0333] [see figs. 40A-40B reproduced below]).

    PNG
    media_image10.png
    633
    426
    media_image10.png
    Greyscale

User selects a channel by moving the pointer, which triggers the control unit to diagnose the channel, prepare and display the information (Kumazawa figs. 40A-40B annotated)

	Regarding claim 9, Kumazawa in view of Sabata teach the ultrasound diagnostic apparatus according to claim 8, 
	but Kumazawa fails to explicitly teach the triggers.
	However, in the same field of endeavor, Sabata teaches the processing circuitry is further configured to set, as the trigger, in response to the operation by the operator, one of (1) a first trigger, which triggers performance of the process every time the ultrasound diagnostic apparatus is activated, (2) a second trigger, which triggers performance of the process for an ultrasound inspection of the subject, and (3) a third trigger, which triggers performance of the process at preset intervals (“transmitting unit 31 may automatically start to transmit the transmission signal to the element 1 when the control unit 38 detects the connection of the ultrasound probe 2” [0047], [fig. 5 and assoc par]; examiner interprets the first trigger as beginning of flowchart indicating processing steps occur after activation (e.g. connection to probe detected S101) [see fig. 5 reproduced below]).

    PNG
    media_image11.png
    692
    470
    media_image11.png
    Greyscale

Flowchart indicating the automatic start of diagnostic process, covering each aspect of process (Sabata fig. 5 annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound diagnostic apparatus taught by the modified combination of references above with multiple triggers as taught by Sabata. If a failure has occurred in the channels, the maintenance operator can easily know, by only visual observation, the location of the deterioration and shorten the time required to repair the ultrasound probe (Kumazawa [0333]). This system allows a user to intuitively grasp influence on the ultrasound image due to the sensitivity decrease of the elements in the ultrasound probe (Sabata [0092]).

	Regarding claim 10, Kumazawa teaches an ultrasound probe diagnosing method performed by an ultrasound diagnostic apparatus connectable with an ultrasound probe (“An ultrasound probe diagnosing method of diagnosing an ultrasound probe” [clm 18]; [see claim 1 rejection above]) 
which comprises a plurality of elements configured to transmit an ultrasound signal and to receive a reflected wave signal from a subject or from air (“transmitting unit 704 transmits excitation signals for exciting the ultrasound transducing elements 202 a... The receiving unit 705 receives the signals received by the ultrasound transducing elements 202 a.” [0222], [fig. 24 and assoc par]), 
the ultrasound diagnostic apparatus configured to generate an ultrasound image based on an output of the elements (“The image generating unit 411 b generates display data for displaying an image for medical diagnosis on the basis of the signals output from the receiving unit 405” [0226]), wherein the ultrasound probe diagnosing method comprises: 
	diagnosing states of the elements of the ultrasound probe based on a feature value of the reflected wave signal received by the ultrasound probe (“measures the feature value of a reflected ultrasound signal received from a test object by the ultrasound probe” [clm 60], [0223], “measures any one of an amplitude, center frequency, and bandwidth as the feature value” [clm 62], [0229]-[0230], “determining unit 710 determines, on the basis of the measurement information output from the measuring unit 706 … whether the ultrasound probe 200 is normal” [0224]-[0234]); 
	preparing deterioration degree information indicative of deterioration degrees of the elements based on the diagnosed states of the elements of the ultrasound probe (“Normality or abnormality degrees may be ranked by indicating a plurality of reference ranges using reference data” [0279], [figs. 24-32 and assoc par]; [see claim 1 rejection above]); and 
	displaying a resultant image (“The image generating unit 112 b generates display data for displaying an image for medical diagnosis on the basis of the signals output from the receiving unit 105.” [0103]), and preparing deterioration degree information for a region that is based on an output of one or more particular elements, of the elements, that have the deterioration degrees larger than a threshold (“level reference data for amplitude, center frequency, and bandwidth may indicate thresholds or allowable ranges” [0248], [figs. 34, 38-40B, 43 and assoc par]; “Normality or abnormality degrees may be ranked by indicating a plurality of reference ranges using reference data” [0279], [fig. 32 and assoc par]; [see claim 1 rejection]),
	but Kumazawa fails to explicitly teach superimposing the deterioration degree information onto the ultrasound image of the subject and preparing deterioration degree information in the form of the second image comprising semi-transparent lines.
	However, in the same field of endeavor, Sabata teaches superimposing the deterioration degree information onto the ultrasound image of the subject and causing a display to display a resultant image (“the sensitivity image generating unit 36 specifies a sensitivity decreased element referring to the storing unit 39 and generates data of a sensitivity image according to the display of the ultrasound image” [0089], [figs. 1-5 and assoc par]; “a superimposed-image generating unit that generates data of a superimposed image obtained by superimposing the ultrasound image and the sensitivity image” [0090]; [see claim 1 rejection]),
	wherein the method further comprises preparing the deterioration degree information in a form of a second image comprising one or more semi-transparent lines to cover, among a plurality of regions in the ultrasound image generated based on the output of the elements, a region that is based on an output of one or more particular elements, of the elements, that have the deterioration degrees larger than a threshold (“The superimposed image may give visual information such as a color, chroma, brightness, a design, or a pattern to the sensitivity decreased part and display the sensitivity decreased part or may increase the transmittance of the sensitivity decreased part and display the sensitivity decreased part semi-transparently” [0090], [figs. 2-4, 10 and assoc par]; [see claim 1 rejection]), 
wherein a number of the one or more semi-transparent lines is identical to a number of the one or more particular elements (“Sensitivity decreased parts 101 and 102 respectively corresponding to the positions of two elements determined as the sensitivity decreased elements by the determining unit 35 are displayed.” [0036], [figs. 2-4, 7-10 and assoc par]).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Kumazawa with the second image as taught by Sabata. There is a desire in the art for an ultrasound diagnosis system with an ultrasound probe that can perform diagnosis and inform a user of the state of ultrasound transducer elements included in the ultrasound probe (Sabata [0003]-[0004]). Current modalities for diagnosing an ultrasound probe, such as on the basis of signals received by the probe, or by detecting transmission/reception characteristics of the probe using reflections off a test object, can be difficult and inefficient to employ (Kumazawa [0004]-[0007]). The combination of features makes it possible for an operator to recognize transducer failure and prepare for future failures (Kumazawa [0279]).

	Regarding claim 11, Kumazawa in view of Sabata teach the ultrasound diagnostic apparatus of claim 1, Kumazawa further teaching a memory storing predetermined feature data (“outputs measurement information indicating the measured feature values to the storage medium 107” [0097]-[0100], [fig. 1 and assoc par]), 
wherein the processing circuitry is further configured to diagnose the states of the elements by reading the predetermined feature data from the memory and comparing the predetermined feature data to the feature value of the reflected wave signal (“wherein the determining part compares, with the reference value, the feature value which is measured with respect to each of the reflected ultrasound signals received by a plurality of transducers of the ultrasound probe set as the diagnosis target” [clm 52]-[clm 54]; the storage medium stores the functions and is read from by the control unit to perform the diagnosis based on comparison).


Response to Arguments
Applicant’s arguments, see p. 6-12, filed 8/18/2022, with respect to the rejections of claims 1-10 under 35 U.S.C. 103 have been fully considered. Regarding the rejection under 35 U.S.C. 103, Examiner agrees with Applicant and the 35 U.S.C. 103 rejections of claims 1 and 10 from the prior office action have been withdrawn. Claims 2 and 4-9 are updated to reflect the amended claim set, and rejections have been withdrawn as being moot in light of dependency upon claims 1 and 10. However, upon consideration of the remarks and the amendments to the claims, new grounds of rejection are made in view of the following: new amendments provided by applicant and attached remarks, different interpretation of the previously applied references, and newly added claims. 
	Regarding the claim rejections under 35 U.S.C. 103, applicant argued the following:
	 Amended Claim 1 is directed to an ultrasound diagnostic apparatus connectable with an ultrasound probe which comprises a plurality of elements configured to transmit an ultrasound signal and to receive a reflected wave signal from a subject or from air, wherein the ultrasound diagnostic apparatus comprises: 
	processing circuitry configured to: …
	wherein the processing circuitry is further configured to prepare the deterioration degree information in a form of a second image comprising one or more semi-transparent lines to cover, among a plurality of regions in the ultrasound image generated based on the output of the elements, a region that is based on an output of one or more particular elements, of the elements, that have the deterioration degrees larger than a threshold, wherein a number of the one or more semi-transparent lines is identical to a number of the one or more particular elements. 
The changes to Claim 1 are supported by the originally filed specification and do not add new matter. See, e.g., Figures 6 and 12 and the discussion related thereto in the specification.
	Regarding the rejection of Claim 1 under 35 U.S.C. § 103, the Office Action asserts that the '703 application discloses everything in Claim 1 with the exception of superimposing the deterioration degree information, and relies on the '791 application to remedy that deficiency. Moreover, regarding original Claim 3, the Office Action admits that the '703 application fails to disclose a second image comprising one or more lines, and relies on the '791 application to remedy that deficiency. 
	The '703 application is directed to a method of diagnosing an ultrasound probe based on how the ultrasound probe receives a reflected ultrasound wave from a test object placed to face the ultrasound probe, the method comprising variably setting a repetition period of ultrasound wave transmission/reception; adding reflected ultrasound waves from the ultrasound probe in corresponding phases for the each set period; and diagnosing the ultrasound probe based on the added signals. 
	However, Applicant respectfully submits that the '703 application fails to disclose processing circuitry configured to prepare deterioration degree information indicative of deterioration degrees of the elements based on the diagnosed states of the elements of the ultrasound probe, and to prepare the deterioration degree information in a form of a second image comprising one or more semi-transparent lines to cover, among a plurality of regions in the ultrasound image generated based on the output of the elements, a region that is based on an output of one or more particular elements of the elements, that have the deterioration degrees larger than a threshold, wherein a number of the one or more semi-transparent lines is identical to a number of the one or more particular elements, as recited in amended Claim 1. 
	The '791 application is directed to an ultrasound diagnostic apparatus comprising an ultrasound probe for transmitting and receiving ultrasonic waves, a tomographic image constructing part for constructing a tomographic image from reflected echo signals received with the ultrasound probe, a brightness analyzing part to analyze brightness of a plurality of regions of interest in the tomographic image, and a judging part to judge whether a transducer of the ultrasound probe has deteriorated or not on the basis of the analyzed brightness. 
	Further, the '791 application discloses that alert information can be displayed when a transducer of the ultrasound probe has deteriorated. In this regard, the '791 application discloses displaying the alert 60 or the information 64 shown in '791 Figure 5. 
Further, as shown in Figure 2, the '791 application discloses that an operator can set a plurality of regions of interest 52a to 52p, for example by using a track ball. Thus, '791 Figures 2 and 5 illustrate a region of interest. 
	However, Applicant respectfully submits that the '791 application fails to disclose processing circuitry configured to prepare deterioration degree information in the form of a second image comprising one or more semi-transparent lines to cover, among a plurality of regions in the ultrasound image generated based on the output of the elements, a region that is based on an output of one or more particular elements of the elements, that have the deterioration degrees larger than a threshold, wherein a number of the one or more semi- transparent lines is identical to a number of the one or more particular elements, as recited in amended Claim 1. 
	Thus, no matter how the teachings of the '703 and '791 applications are combined, the combination does not teach or suggest the functionality of the processing circuitry recited in amended Claim 1. Accordingly, Applicant respectfully submits that the rejection of Claim 1 is rendered moot by the present amendment to that claim. 
Independent Claim 10 recites limitations analogous to the limitations recited in Claim 1, and is amended in a manner analogous to the amendment to Claim 1. Accordingly, for the reasons stated above, Applicant respectfully submits that the rejection of Claim 10 is rendered moot by the present amendment to that claim. 
	Regarding the rejection of Claim 9 under 35 U.S.C. § 103, Applicant respectfully 
submits that the rejection is rendered moot by the present amendment to Claim 1, and that the '524 application fails to remedy the deficiencies of the '703 and '791 applications, as discussed above. 
	
	Applicant has argued that the primary reference Kumazawa et al (‘703) and Iimura et al (‘791) fail to teach all of the limitations in claims 1 and 10, specifically the claim limitations "wherein the processing circuitry is further configured to prepare the deterioration degree information in a form of a second image comprising one or more semi-transparent lines …, wherein a number of the one or more semi-transparent lines is identical to a number of the one or more particular elements" as recited in Applicant's independent claims 1 and 10. Examiner agrees that ‘703 and ‘791 in combination fail to teach the limitations in the amended claims. However, upon review of the amendments, updated search and subsequent review of applicable prior art, new 35 U.S.C. 103 rejections are issued. Examiner disagrees with the Applicant’s interpretation of the claim 9 rejection, specifically that the Sabata et al ('524) prior art reference does not remedy the deficiencies of ‘703. As shown above, ‘703 teaches all the claim limitations except the superimposition. However, in the same field of endeavor, ‘524 teaches a sensitivity image that indicates ultrasound transducer elements have reduced sensitivity using semi-transparent lines that represent the elements experiencing decrease, and then superimposing the sensitivity image onto the ultrasound image ([see claim 1 rejection], [figs. 1-6 and assoc par]). The teachings of ‘524 teach all of the display functions that have been claimed by the amended independent claims when combined with with the ultrasound apparatus and methods disclosed in ‘703.
	Hence, ‘703 in view of ‘524 is argued as indeed teaching the limitations recited in the amended claims. Accordingly, the rejections to dependent claims 2 and 4-9 are modified to address applicant’s amendments and the new rejections to independent claims. Besides the arguments regarding the independent claims 1 and 10, Examiner respectfully notes that there are no arguments made regarding the matter of the claim limitations in claims 2 and 4-9. Regarding new claim 11 (addressed by ‘703 as shown above), ‘703 discloses a memory and comparing the measured feature value with the first reference value and comparing the obtained variation degree with the second reference value, whether the ultrasound probe set as the diagnosis target is normal (Kumazawa [0028]). No further arguments are presented, the rejections of claims 1-2 and 4-11 under 35 U.S.C. § 103 are sustained.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Weigang et al (Journal of Diagnostic Medical Sonography. 2003;19(1):3-13.) evaluated transducers with selected elements disabled compared to fully functioning arrays, examined how dead elements affected ultrasound beams, acoustic parameters, flow phantom/tissue phantom results as well as human imaging. They found that array heath is critical to high-quality, efficacious ultrasound studies and the potential for misdiagnosis increases as array elements degrade

Kristoffersen et al (US8792295 B2, 2014-07-29; US2013/0194891 A1, 2013-08-01) teaches methods and systems for monitoring a transducer array in an ultrasound probe. The method includes comparing echo information from a plurality of transducer elements of a transducer array of the ultrasound probe during imaging mode of operation.

Gistvik et al (Stockholm (2013). Masters Thesis in Med Engr, GE Healthcare) evaluated how the number and the placement of the dead elements impact the beam profile and how this is reflected in the image quality in ultrasound probe transducers.

Lorentsson et al (J Appl Clin Med Phys 2018; 19:2:265–274) test an idea of and describe a concept of a novel method of detecting defects related to horizontal nonuniformities in ultrasound equipment. The results showed good subjective visual agreement with the available electrical measurements of the defective transducers, indicating a potential use of clinical images for early and automatic detection of defective transducers, as a complement to quality control.

Eghbali et al (Stockholm (2014). Masters Thesis in Med Engr, Karolinska Universitetssjukhuset) describes a system to standardize the acceptance criteria for quality control of ultrasonic transducers, and a study on ultrasound images conducted to compare and evaluate the quality resulted from different types of transducers in different conditions, i.e. defective or functional.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793